FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                   October 31, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    SUSAN ROSE,

                Plaintiff-Appellant,

    v.                                                    No. 10-4209
                                                 (D.C. No. 2:10-CV-01001-WPJ)
    UTAH STATE BAR, Office of                               (D. Utah)
    Professional Conduct; BARBARA
    TOWNSEND; BILLY WALKER;
    ARTHUR BERGER; JUDGE
    VERNICE TREASE,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, Circuit Judge, HOLLOWAY and PORFILIO, Senior Circuit
Judges.


         This is an interlocutory appeal from the denial of a preliminary injunction.

Susan Rose, a Utah lawyer, initiated the underlying federal lawsuit to challenge

the constitutionality of state disciplinary proceedings brought against her by the



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Utah bar; she also sought a preliminary injunction to enjoin those proceedings.

The district court denied an injunction on Younger abstention grounds, see

Younger v. Harris, 401 U.S. 37 (1971), and while this appeal from that decision

was pending, dismissed the underlying action pursuant to Younger as well. 1

      Following dismissal of the complaint, appellees moved to dismiss this

appeal, claiming it was mooted by the dismissal of the underlying action.

Ms. Rose responded, but instead of addressing the threshold jurisdictional

question, she maintained Younger did not foreclose preliminary relief.

      We agree this appeal is moot. A preliminary injunction would have

afforded temporary, preliminary relief pending resolution of the underlying

claims. See United States ex rel. Bergen v. Lawrence, 848 F.2d 1502, 1512

(10th Cir. 1988) (explaining that a “preliminary injunction [is] by its very nature

interlocutory, tentative and impermanent”). Because the underlying claims have

been finally adjudicated by the district court’s dismissal, we can no longer grant

effective preliminary relief. See Baker v. Bray, 701 F.2d 119, 122 (10th Cir.

1983) (“[T]he claim upon which the request for a preliminary injunction was

based . . . was dismissed by the district court, and this action certainly mooted the



1
       To be more precise, the court dismissed the underlying action based on
collateral estoppel of the Younger issue—that is, the court recognized that
Ms. Rose had previously litigated and lost the Younger issue in two prior federal
lawsuits and therefore was collaterally estopped from litigating the same issue
again in this, her third federal action.

                                         -2-
issue raised herein.”). Consequently, this appeal must be dismissed as moot. See,

e.g., Sac & Fox Nation of Okla. v. Cuomo, 193 F.3d 1162, 1168 (10th Cir. 1999)

(dismissing as moot an interlocutory appeal from the denial of a preliminary

injunction following dismissal of underlying action). Ms. Rose’s proper course of

action is to pursue her appeal from the district court’s order dismissing the

complaint, which is currently pending in this court. See Rose v. Utah State Bar,

No. 11-4095 (10th Cir. filed May 11, 2011).

      Accordingly, appellees’ motion to dismiss this appeal as moot is

GRANTED. Ms. Rose’s motions to certify a question to the Supreme Court,

strike appellees’ response brief, and file a supplemental appendix are DENIED, as

is appellees’ motion for sanctions.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Senior Circuit Judge




                                         -3-